Citation Nr: 1428837	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  06-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.  

2. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to a service-connected disability.  

3. Entitlement to service connection for a sleep disorder, characterized as sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from October 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO in Muskogee, Oklahoma.  In July 2010, the Board remanded this case for additional development.  In a July 2013 decision, the Board denied the above claims.  The case returned to the Board pursuant to a January 2014 joint motion for remand (JMR) from the U.S. Court of Appeals for Veterans Claims (Court), which remanded the case as to the above claims only.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that another remand is necessary to ensure the Veteran's service connection claims for GERD, IBS, and sleep apnea are fully developed.  

In the January 2014 joint motion for remand, the parties agreed that remand was required because the Board failed to ensure that instructions related to the above claims in its July 2010 remand were complied with in accordance with applicable caselaw.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, in its July 2010 remand, the Board directed the RO to obtain medical opinions as to whether the Veteran's GERD, IBS, and sleep apnea were caused or aggravated by any of the Veteran's service-connected disabilities.  The parties to the joint motion for remand agreed that the opinions subsequently obtained did not adequately comply with the Board's instructions.  The October 2010 examiner provided opinions with rationales regarding causation and aggravation of the claimed conditions by the Veteran's service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).  The April 2012 examiner provided similar opinions with regard to the Veteran's service-connected Parkinson's disease.  However, the parties to the joint motion found the examiners' discussions regarding a relationship between the above claimed conditions and any of the Veteran's other service-connected disabilities to be cursory at best, and therefore inadequate.  

Adequate VA examination reports must contain not only clear conclusions with supporting data, but reasoned medical explanations connecting them.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).   The JMR states that the medical reports of record do not provide adequate rationales for the conclusions that these conditions were not caused or aggravated by any of the Veteran's service-connected disabilities other than diabetes mellitus, PTSD, and Parkinson's disease.  The Board notes that the Veteran's other service-connected disabilities include hypertensive heart disease, urinary incontinence, peripheral vascular disease of the lower extremities, bilateral peripheral neuropathy of the upper and lower extremities, tinnitus, and hearing loss.  

As the JMR relates that the existing VA examination reports do not contain adequate rationales to support the conclusions that the Veteran's GERD, IBS and sleep apnea were not caused or aggravated by any of his service-connected disabilities other than diabetes mellitus, PTSD, and Parkinson's disease, addendum opinions must be obtained which do contain adequate rationales addressing causation or aggravation of the above conditions by any of the Veteran's other service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain addendum opinions to the October 2010 and April 2012 examinations that provide a complete rationale to support each conclusion regarding whether the Veteran's GERD, IBS, or sleep apnea was either caused or aggravated by any of the Veteran's service-connected disabilities other than diabetes mellitus, PTSD, or Parkinson's disease.  

If the examiners who prepared the October 2010 and April 2012 reports are unavailable, another appropriate examiner may be assigned.  The claims file, and a copy of this remand, will be reviewed by the examiner.  If the examiner determines that an entirely new physical examination is required, such examination shall be undertaken.  The examiner shall provide and opinion in response to the following question:  

Whether it is as likely as not (50 percent or greater probability) that the Veteran's GERD, IBS, or sleep apnea was caused or aggravated by any of the Veteran's service-connected disabilities other than diabetes mellitus, PTSD, or Parkinson's disease.  The examiner must state the medical basis for any opinion expressed.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 38   (2010).

2. After ensuring that adequate opinions have been rendered, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



